    Case 1:17-cv-00144-JRH-BKE Document 28 Filed 10/08/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


WANDA EVETTE DOYLE,

              Plaintiff,

       V.                                               CV 117-144


ANDREW M.SAUL,Commissioner
of Social Security Administration,

              Defendant.




                                        ORDER




       After a cai'eful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Plaintiffs motion for attorney's fees pursuant to 42 U.S.C. § 406(b), (doc. no.

23), and awards attorney's fees in the amount of $9,461.38.

       SO ORDERED this                  of October, 2020, at Augusta, Georgia.




                                          J. RANDAL HALL/CI-HEF JUDGE
                                          UNITED STATES DISTRICT COURT
                                                  lERN DISTRICT OF GEORGIA
